Citation Nr: 1440734	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asbestosis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of acute lithium toxicity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in September 2009 and January 2011, and which denied the claims listed on the title page.  The Veteran attended an informal conference with a Decision Review Officer at the RO in October 2013 and testified at a hearing before the undersigned Veterans Law Judge in July 2014.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for asbestosis as a claim for service connection for a respiratory disability, generally.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2014 hearing, he testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  However, SSA records have not been associated with his claims file.  The Board notes that VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions concerning the Veteran's Social Security disability benefits and the supporting medical documents on which any decisions were based.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

With regard to the Veteran's claim for service connection for asbestosis, he reported during his July 2014 hearing that he received treatment for a respiratory disorder by Dr. James Tuck in 2001 or 2002, but records of this treatment have not been associated with the claims file.  The Veteran also reported that he has been treated by a physician or facility that he referred to as "Norris" during the hearing and stated that he has a letter from an attorney who advised him with regard to an asbestos-related claim.  Review of the record shows that while VA examined the Veteran in June 2009 and performed diagnostic tests for restrictive lung disease, the examiner failed to offer an opinion as to the etiology of the Veteran's respiratory disability.  Thus, while on remand, VA must make reasonable efforts to obtain missing relevant records and provide an examination.  38 U.S.C.A. § 5103A.  The Board notes here that it finds the Veteran's reports concerning in-service exposure to asbestos are credible and concedes said exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In addition, with regard to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (2013) for residuals of acute lithium toxicity, he reported that he experienced symptoms such as tremors and impaired cognitive function after a VA clinician increased his lithium dosage in January 2010 and that he continues to experience the effects of lithium toxicity.  The evidence includes a September 2010 VA examination report that documents conflicting opinions regarding whether the Veteran's upper extremity tremor is related to lithium toxicity, and the report of a December 2010 VA examination in which it is noted that the Veteran's hand tremor preexisted the January 2010 dosage increase, the Veteran did not demonstrate permanent disabilities upon examination, and "no lasting effects" of lithium toxicity were found.  Notably, the December 2010 examiner failed to address whether lithium toxicity caused the preexisting tremor to worsen, and thus, caused additional disability.  Overall, the Board finds that it is unclear whether the Veteran currently experiences residual effects of lithium toxicity, and thus, it is unclear whether he sustained "additional disability" due to an increase in his lithium dosage, which is required in order to warrant compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361 (2013).

Accordingly, the Board finds that a remand is also necessary in order to provide an examination and obtain an opinion as to whether any additional disability was caused by the January 2010 lithium dosage increase, to include consideration of whether the Veteran has a preexisting tremor that was aggravated by the lithium dosage increase.  If additional disability is found, the examiner must also address whether it may be attributed to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.
 
2.  Contact the Veteran and request that he identify any additional evidence pertinent to his claims on appeal.  Based on his response, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Specifically, request that the Veteran submit, or authorize VA to obtain, records of the Veteran's treatment by Dr. James Tuck in 2001 and 2002, records of the Veteran's treatment by or at "Norris," and a letter from an attorney who advised the Veteran with regard to an asbestos-related claim.  All efforts to obtain these records and any negative responses should be documented in the claims file.
 
3. After associating any records obtained by way of the above development, and after undertaking any other development deemed appropriate, arrange for the Veteran to be examined by an appropriate clinician or clinicians.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If a reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the reasons why an opinion would require speculation must be provided.

Respiratory Disability
First, identify all respiratory disabilities found to be present.

Second, provide an opinion as to whether it is at least as likely as not that the identified respiratory disability had its onset in service or was caused or aggravated by the Veteran's in-service exposure to asbestos during service.  

If it is found that the identified disability was not caused or aggravated by asbestos exposure, provide an opinion as to the onset and etiology of the Veteran's condition(s).

The examiner is advised that the Veteran's exposure to asbestos during service has been conceded; the requested opinion should reflect this fact.

Residuals of Acute Lithium Toxicity
First, identify any additional disability caused by VA's increase in the Veteran's lithium dosage in January 2010 by VA by comparing the Veteran's condition immediately before the beginning the increase to the Veteran's condition after such treatment.  All current residuals of lithium toxicity should be noted.  In addition, the examiner should specifically address whether the Veteran has tremors that preexisted the January 2010 dosage increase and provide an opinion as to whether his tremors were aggravated by the January 2010 dosage increase.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  Specifically, the examiner is asked to state whether the additional disability was the type of risk that a reasonable health care provider would not have anticipated as a result of the dosage increase.

3.  After the development requested has been completed, review the report of the requested opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO should implement corrective procedures.

4.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

